United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1694
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Jeffrey Lynn Brown,                     *
                                        *   [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 20, 2006
                                Filed: August 4, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Jeffrey Brown appeals following imposition of sentence by the district court1
upon his guilty plea to a charge of making a false statement while attempting to
purchase a firearm, in violation of 18 U.S.C. § 922(a)(6). On appeal, his counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967).

     Counsel argues that Brown’s sentence of 12 months and one day in prison, plus
two years of supervised release, is greater than necessary to achieve the goals

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
presented in 18 U.S.C. § 3553(a) and is, therefore, unreasonable. This argument fails.
The district court specifically discussed the section 3553(a) factors, and we find no
indication that the court based its sentence on any improper or irrelevant factor. See
United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (relevant inquiry
is whether court actually considered § 3553(a) factors and whether appellate court’s
review of factors leads to conclusion that they support reasonableness of district
court’s sentencing decision); United States v. Saenz, 428 F.3d 1159, 1164-65 (8th
Cir. 2005) (there is range of reasonableness available to district court in any given
case); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence within
Guidelines range is presumptively reasonable; district court must not base sentence
on irrelevant or improper factor, and must not neglect relevant factors), cert. denied,
126 S. Ct. 840 (2005).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
conclude there are no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment.
                       ______________________________




                                         -2-